DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the fold back portion of the bag notched at boundary regions among a first side surface insulating member, a second side surface insulating member, and a third side surface insulating member adjacent to each other (claims 5 and 12) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  It is noted that Figs. 4b and 10b depict notches in an intermediate product blank for forming the fold back portion of the side surface insulating member, not the fold back portion covering the bottom surface insulating member, as claimed.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 4-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patent Application Publication No. 2018/0290815 to Waltermire et al.
Regarding claim 1, Waltermire et al. discloses a foldable insulated bag comprising: a bag main body (110) including a bottom surface portion (128) and a side surface portion (112, 114); a lid body (136; Fig. 5F) attached to the bag main body; and a bottom surface insulating member (190D) and a side surface insulating member (220) provided to the bag main body, wherein the side surface insulating member has an end portion, closer to the bottom surface insulating member (Fig. 3A), provided with a fold back portion (insulation batt 220 in bottom panel 201) provided to cover the bottom surface insulating member during use of the insulated bag.
Regarding claim 2, Waltermire et al. discloses the fold back portion is provided to cover an end portion of the bottom surface insulating member (Fig. 3A).
Regarding claim 4, Waltermire et al. disloses the bottom panel (201) is formed over the entire circumference of the main body (Fig. 2A).  Therefore, the insulation batt (220) in the bottom panel (201) meets the recitation “the fold back portion is formed over entire circumference of the side surface insulating member.”
Regarding claim 5, Waltermire et al. discloses notches (735) formed in the insulation batt (Fig. 7C) to form the fold back portions (bottom subpanel extensions 732).  The upper corners of the notches in the insulation batt of Waltermire et al. meets the recitation “wherein the fold back portion is notched at boundary regions among a first side surface insulating member, a second side surface insulating member, and a third side surface insulating member adjacent to each other.”
Regarding claim 6, Waltermire et al. discloses the fold back portion (insulation batt 220 in bottom panel 201) covers more than 5%, and up to about 100%, of a surface area of the bottom surface insulating member (Fig. 3A).
Regarding claim 7, Waltermire et al. discloses the fold back portion (insulation batt 220 in bottom panel 201) covers the bottom surface insulating member (190D; Fig. 3A).

Claims 8-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patent Application Publication No. 2004/0154951 to Hartung.
Regarding claim 8, Hartung discloses an insulated bag (box) comprising: a main body (surface layer 3) including a bottom surface portion (8) and a side surface portion (9); a lid body attached to the bag main body (paragraph [0018]); a bottom surface insulating member (1) and a side surface insulating member (1) provided to the bag main body (Fig. 1); and both of an extending portion extending in a vertical direction from the side surface insulating member and a step portion formed in the bottom surface insulating member (Figs. 5-8) for increasing a contact area (11, 12) between the side surface insulating member and the bottom surface insulating member during use of the insulated bag.
Regarding claim 9, Hartung discloses the extending portion covers an end portion of the bottom surface insulating member (Figs. 5-8).
Regarding claim 10, Hartung discloses the insulating member (1) has a thickness of 20-100 mm (paragraph [0018]).  Therefore, the extending portion (Figs. 5-8) in Hartung meets the recitation “the extending portion has a length of 5 mm to 170 mm.”
Regarding claim 11, Hartung discloses the extending portion is formed over entire circumference of the side surface insulating member (Fig. 4).
Regarding claim 12, Hartung discloses the extending portion is notched at boundary regions among a first side surface insulating member, a second side surface insulating member, and a third side surface insulating member adjacent to each other (Fig 4).
Regarding claim 13, Hartung discloses the extending portion in the vertical direction covers 5% to 100% of a surface area of the bottom surface insulating member (Figs. 5-8)
Regarding claim 14, Hartung discloses the extending portion covers the bottom surface insulating member (Figs. 5-8).
Regarding claim 15, Hartung discloses the step portion has a side surface in contact with a side portion of the extending portion (Figs. 5-8).
Regarding claim 16, Hartung discloses the step portion is in contact with an upper portion of the extending portion and a side portion of the side surface insulating member (Figs. 5-8).
Regarding claim 17, Hartung discloses the step portion has a side surface in contact with a side portion of the side surface portion insulating member (Figs. 5-8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Patent Application Publication No. 2018/0290815 to Waltermire et al.
Regarding claim 3, Waltermire et al. discloses the claimed invention, especially the fold back portion having a defined length (height defined by adjacent notches 735; Fig. 7C; paragraph [0088]).  However, Waltermire et al. does not disclose the fold back portion having a length of 5 mm to 170 mm.  It would have been an obvious matter of design choice to a person having ordinary skill in the art before the effective filing date of the claimed invention to make the length of the fold back portion 5 mm to 170 mm in the Waltermire et al. bag, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.”   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 714.02 and MPEP 2163.06.  The “disclosure” includes the claims, the specification and the drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JES F PASCUA whose telephone number is (571)272-4546. The examiner can normally be reached M-F; 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JES F PASCUA/Primary Examiner, Art Unit 3734